Hedrick, J.
The question presented on this appeal is whether the court committed reversible error in allowing the defendant’s motion for a directed verdict. G.S. 1A-1, Rule 50(a), Rules of Civil Procedure, provides:
“ (a) When made; effect. — A party who moves for a directed verdict at the close of the evidence offered by an opponent may offer evidence in the event that the motion is not granted, without having reserved the right so to do and to the same extent as if the motion had not been made. A motion for a directed verdict which is not granted is not a waiver of trial by jury even though all parties to the action have moved for directed verdicts. A motion for a directed verdict shall state the specific grounds therefor. The order granting a motion for a directed verdict shall be effective without any assent of the jury.”
The lease agreement entered into between the plaintiff and the defendant provided in substance that in the event of a breach of the said agreement by the lessee, the lessor would be entitled to recover in full for unpaid rent that accrued prior to the date of the repossession of the equipment, and, in addition thereto, as liquidated damages, all unpaid rentals reserved under the lease less the unexpired rental value of the equipment. Thus, we find that the actual date that the plaintiff repossessed the leased property would be critical in determining the defendant’s liability, if any, to the plaintiff for the alleged breach of the agreement. The only evidence regarding the time that the plaintiff actually repossessed the property was to the effect that the property was reclaimed or repossessed in the fall of 1967.
*333We hold, therefore, that under the evidence and under Rule 50 (a), Rules of Civil Procedure, the court was without authority to allow the defendant’s motion for a directed verdict.
The judgment appealed from is reversed, and a new trial is ordered.
New trial.
Mallard, C.J., and Parker, J., concur.